     Case 2:20-cv-01202-RFB-EJY Document 9 Filed 07/08/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   NANCY FLETCHER, an individual,                            Case No. 2:20-cv-01202-RFB-EJY
 5                  Plaintiff,
                                                                            ORDER
 6          v.
 7   COSTCO WHOLESALE CORPORATION;
     DOES 1 through 100; ROE CORPORATION
 8   101 through 200, inclusive,
 9                  Defendants.
10
            Before the Court is the Proposed Joint Discovery Plan and Scheduling Order (ECF No. 8)
11
     through which the parties seek a one year discovery period measured from July 7, 2020, the date of
12
     the Rule 26(f) conference. This request is denied because the plan is not compliant with Local Rule
13
     26-1 and the parties fail to justify the reasons underlying such a lengthy discovery period requested.
14
     The parties shall submit a fully compliant plan measuring discovery 180 days from the date of this
15
     Order or otherwise explain the need for a one year discovery period. The parties shall also ensure
16
     the proposed plan and order complies with United States District Court for the District of Nevada
17
     Local Rule 26-1(a), (b)(5), and (7)-(9).
18
            Accordingly, IT IS HEREBY ORDERED that the Proposed Joint Discovery Plan and
19
     Scheduling Order (ECF No. 8) is DENIED.
20
            IT IS FURTHER ORDERED that the parties shall submit a revised discovery plan and
21
     scheduling order that complies with the instructions above on or before July 15, 2020.
22
            Dated this 8th day of July, 2020
23

24

25

26                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
